Citation Nr: 0403303	
Decision Date: 02/05/04    Archive Date: 02/11/04

DOCKET NO.  03-01 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the post-operative 
residuals of prostate cancer. 
 

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, and his spouse


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The appellant in this case is a veteran who had active 
service from July 1965 to June 1967.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
July 2003, the veteran and his spouse appeared at a Board 
hearing at the RO.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

At the July 2003 Board hearing, the veteran submitted 
additional evidence.  At that time, he expressly declined to 
waiver preliminary RO review of the new evidence.  
Accordingly, the Board may not proceed with appellate review 
at this time.  See generally Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003);VAOPGCPREC 1-03 (May 21, 2003).   

Accordingly, this case is hereby REMANDED to the RO for the 
following:

1.  The RO should ensure compliance with 
all notice and assistance requirements 
set forth in the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), now codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002), and implementing 
regulations, now codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  The RO should also advise the 
veteran of the evidence necessary to 
substantiate his claim, as well as what 
evidence he is to provide and what 
evidence VA will attempt to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  The RO should specifically ask the 
veteran if is able to identify any 
additional medical evidence such as the 
private medical records/opinion he 
referred to at the July 2003 Board 
hearing.  If he is able to identify any 
additional evidence, the RO should take 
appropriate steps to assist the veteran 
in obtaining such evidence.  

3.  After completion of the above, and 
any additional development deemed 
necessary by the RO, the RO should review 
the expanded record and determine if the 
benefit sought can be granted.  If the 
claim remains denied, the RO should 
furnish the veteran and his 
representative with an appropriate 
supplemental statement of the case.  
After they are afforded an opportunity to 
respond, the case should be returned to 
the Board for appellate review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 



to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



